Citation Nr: 1750313	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  05-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for severe ear pain and dizziness.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to March 14, 2016.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida.

As noted in the previous Board remands, the Veteran reasonably raised the issue of entitlement to a TDIU due to service-connected disabilities during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The matter was previously remanded in April 2009, September 2010, June 2011, and November 2012 for additional development.

As noted in the Board's November 2012 remand order, the issues of service connection for severe ear pain and dizziness, a back disorder, and hypertension as secondary to service-connected PTSD were raised by the Veteran.  In January 2014, the RO denied all three claims followed by a statement of the case (SOC) in February 2014.  He filed a substantive appeal in August 2014, thereby perfecting those issues for appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

During the pendency of the appeal, in a May 2016 rating decision, the RO granted service connection for coronary artery disease, status post right coronary artery angioplasty associated with herbicide exposure and assigned a 100 percent evaluation, effective from March 14, 2016.  In the May 2016 rating decision, the RO also granted a special monthly compensation effective March 14, 2016.

As there remains no case or controversy concerning whether he is entitled to the benefit sought, the appeal with respect to the claim for a TDIU is moot as of March 14, 2016.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board therefore is only considering whether he was entitled to a TDIU prior to that date when his 100 percent schedular rating took effect.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the low back issue, review of the documents received from the Social Security Administration (SSA) reveals that the Veteran receives disability benefits due to, among other things, T12/L1 disc protrusion, spinal stenosis, lumbago, and lumbar radiculopathy.  A July 2011 Gainesville VAMC treatment record noted low back pain, lumbar disc displacement, and lumbar radiculopathy.  The Veteran has not yet been afforded a VA examination to obtain an etiology opinion with respect to his claimed back disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a remand is required in order to afford the Veteran a VA examination to determine whether the Veteran currently experiences a back disorder and, if so, whether it is related to his active military service.

Likewise, while the Veteran has been afforded hearing examinations by audiologists, the examiners have not addressed his claimed ear pain and dizziness.  A July 2011 Gainesville VAMC treatment record noted complaints of pain and dizzy spells causing black outs for 2 to 15 seconds.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claims for severe ear pain and dizziness.  The Board finds that at the very least, he should be provided an examination regarding the possibility these conditions are linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran was examined in January 2014 for purposes of obtaining an opinion with respect to the nature and etiology of his hypertension.  The examiner endorsed the presence of hypertension, and opined that the Veteran's hypertension was not caused by his service connected PTSD.  However, it is not clear from the examiner's opinion that, in opining as to the presence of a "secondary" relationship, she considered both aggravation and direct causation.  The examiner's opinion is inadequate, as it did not address the issue of whether the Veteran's hypertension was aggravated by his PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136, 414 (2013).  Consequently, an addendum opinion that adequately considers the aggravation prong of secondary service connection and direct causation must be obtained.

The claim for TDIU is inextricably intertwined with the pending service connection claims that are being remanded and adjudication must be deferred until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back disorder.  The claims folder must be made available for review and the examiner must note that a review was completed.  All appropriate testing must be conducted.  

The examiner must identify any current back disorder.

For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current back disorder was either incurred in, or is otherwise related to, the Veteran's active duty service?

The VA examiner should comment on functional impairment due to the Veteran's claimed back disorder relative to the Veteran's ability to engage in substantially gainful employment.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of a disability manifested by ear pain and dizziness.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  

The examiner must identify whether the Veteran has a current disability manifested as ear pain and dizziness.

For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The VA examiner should comment on functional impairment due to the Veteran's the disability manifested as ear pain and dizziness relative to the Veteran's ability to engage in substantially gainful employment.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

4.  Return the claims file to the examiner who completed the January 2014 examination for an addendum opinion regarding the claim for hypertension.  If unavailable, records should be forwarded to another qualified examiner.  The claims folder must be made available for review and the examiner must note that a review was completed.  

The examiner is requested to offer the following opinions:

Is it at least as likely as not (50 percent probability or more) that the Veteran's claimed hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service.

Is it at least as likely as not (50 percent probability or more) that the Veteran's claimed hypertension was aggravated by his service-connected PTSD.  

The examiner should note that this question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the hypertension prior to aggravation by the service-connected PTSD.

The VA examiner should comment on functional impairment due to the Veteran's claimed hypertension relative to the Veteran's ability to engage in substantially gainful employment.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



